AO 442 (Rev. 11/11) Arrest Warrant
                                                                                                                  Feb 26, 2021

                                        UNITED STATES DISTRICT COURT                                           s/ JeremyHeacox
                                                                   for the
                                                      Eastern District
                                                  __________  DistrictofofWisconsin
                                                                           __________

                  United States of America
                             v.                                      )
                 Ricardo Valdez (xx-xx-1990)                         )        Case No.
                                                                     )
                                                                     )
                                                                     )                   21-M-349 (SCD)
                                                                     )
                            Defendant


                                                       ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Ricardo Valdez (xx-xx-1990)                                                                          ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment          u Information        u Superseding Information             ✔ Complaint
                                                                                                                       u
u Probation Violation Petition              u Supervised Release Violation Petition        u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Ricardo VALDEZ and others knowingly conspired with each other, and others known and unknown, to possess with the
  intent to distribute and distribute cocaine, a Schedule I controlled substance, all in violation of Title 21, United States
  Code, Sections 841(a)(1) and 846.




Date:     2-26-21
                                                                                            Issuing officer’s signature
                                                                                                              signa

City and state:       Milwaukee, WI.                                                     Honorable Stephen C. Dries
                                                                                              Printed name and title


                                                                   Return

           This warrant was received on (date)                           , and the person was arrested on (date)
at (city and state)                                            .

Date:
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title


                         Case 2:21-mj-00349-SCD Filed 02/26/21 Page 1 of 18 Document 1
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):




                          Case 2:21-mj-00349-SCD Filed 02/26/21 Page 2 of 18 Document 1
AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                                    Feb 26, 2021
                                     UNITED STATES DISTRICT COURT                                               s/ JeremyHeacox
                                                               for the
                                                  Eastern District
                                                __________         of Wisconsin
                                                            District  of __________

                  United States of America                          )
                             v.                                     )
                Ricardo Valdez (xx-xx-1990)
                                                                    )
                                                                    )
                                                                         Case No.
                                                                                      21-M-349 (SCD)
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               September 2017 - Present        in the county of             Milwaukee                in the
      Eastern          District of          Wisconsin         , the defendant(s) violated:

            Code Section                                                    Offense Description
Title 21, United States Code,                  See attached affidavit
Sections 841(a)(1) and 846




         This criminal complaint is based on these facts:
See attached affidavit




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                            DEA SA Kellen Williams
                                                                                              Printed name and title

Sworn YLDWHOHSKRQHWUDQVPLWWHGYLDHPDLO
SXUVXDQWWR)HG5&ULP

Date:       2-26-21
                                                                                                Judge’s signature

City and state:                    Milwaukee, Wisconsin                                Honorable Stephen C. Dries
                                                                                              Printed name and title


                     Case 2:21-mj-00349-SCD Filed 02/26/21 Page 3 of 18 Document 1
                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Kellen J. Williams, being first duly sworn, hereby depose and state as follows:

I.     BACKGROUND, TRAINING, AND EXPERIENCE

       1.       I have been employed as a Special Agent with the Drug Enforcement

Administration (“DEA”) since September 2012. I am currently assigned to the DEA Milwaukee

District Office, High Intensity Drug Trafficking Area (“HIDTA”). As such, I am an investigative

or law enforcement officer of the United States within the meaning of Section 2510(7) of Title 18,

United States Code, in that I am empowered by law to conduct investigations of and to make arrests

for federal felony offenses.

       2.       I have participated in numerous complex narcotics investigations which involved

violations of state and federal controlled substances laws and money laundering laws including

Title 21, United States Code, Sections 841(a)(1) and 846 (possession with intent to distribute a

controlled substance and conspiracy to possess with intent to distribute a controlled substance),

and other related offenses. I have been involved with various electronic surveillance methods, the

debriefing of defendants, informants, and witnesses, as well as others who have knowledge of the

distribution, transportation, storage and importation of controlled substances. I have participated

in the execution of multiple federal search warrants.

       3.       I have received training in the area of narcotics investigations, money laundering,

financial investigations and various methods that drug dealers use in an effort to conceal and

launder the proceeds of their illicit drug trafficking enterprises. I have participated or assisted in

numerous federal and state search warrants for narcotics related offenses, which have resulted in

the seizure of United States currency, vehicles, real estate and jewelry from individuals involved

in narcotic trafficking.



                                                  1

            Case 2:21-mj-00349-SCD Filed 02/26/21 Page 4 of 18 Document 1
       4.       I have authored and/or aided in investigations that have led to the issuance of

numerous search warrants involving violations of both state and federal narcotics laws. These

warrants involved the search of locations including: residences of targets, their associates and

relatives, “stash houses” (houses used as drug/money storage locations), storage facilities, bank

safe deposit boxes, cellular/camera phones, and computers. Evidence, searched for, and recovered

in these locations has included controlled substances, records pertaining to the expenditures and

profits realized therefrom, monetary instruments, and various assets that were purchased with the

proceeds of the drug trafficking.

       5.       Through training, experience, and discussions with other experienced agents:

       a.       I have learned about the manner in which individuals and organizations distribute
                controlled substances in Wisconsin as well as in other areas of the United States;

       b.       I am familiar with the appearance and street names of various drugs, including
                marijuana, heroin, methamphetamine, cocaine, and crack cocaine. I am familiar
                with the methods used by drug dealers to package and prepare controlled substances
                for sale. I know the street values of different quantities of the various controlled
                substances;

       c.       I am familiar with the coded language utilized over the telephone to discuss drug
                trafficking and know that the language is often limited, guarded and coded. I also
                know the various code names used to describe controlled substances;

       d.       I know drug dealers often put telephones in the names of others (nominees) or
                obtain pre-paid cellular telephones from companies where no subscriber name or
                address is required in order to distance themselves from telephones that they use to
                facilitate drug distribution. Because drug traffickers go through many telephone
                numbers, they often do not pay final bills when they are done using a telephone
                number and then are unable to put another line in the name of that subscriber;

       e.       I know large-scale drug traffickers often purchase and/or title their assets in
                fictitious names, aliases or the names of relatives, associates or business entities to
                avoid detection of these assets by government agencies. I know that even though
                these assets are in names other than the drug traffickers, the drug traffickers actually
                own and continue to use these assets and exercise dominion and control over them;

       f.       I know large-scale drug traffickers must maintain on-hand, large amounts of U.S.
                currency in order to maintain and finance their ongoing drug business;


                                                   2

            Case 2:21-mj-00349-SCD Filed 02/26/21 Page 5 of 18 Document 1
g.       I know it is common for drug traffickers to maintain books, records, receipts, notes,
         ledgers, airline tickets, receipts relating to the purchase of financial instruments
         and/or the transfer of funds, and other papers relating to the transportation, ordering,
         sale and distribution of controlled substances. That the aforementioned books,
         records, receipts, notes, ledgers, etc., are maintained where the traffickers have
         ready access to them;

h.       I know it is common for large-scale drug traffickers to secrete contraband, proceeds
         of drug sales and records of drug transactions in secure locations within their
         residences, their businesses and/or other locations over which they maintain
         dominion and control, for ready access and to conceal these items from law
         enforcement authorities or rival drug traffickers. These secure locations include,
         but are not limited to, safes, briefcases, purses, locked filing cabinets, and hidden
         storage areas in natural voids of a residence;

i.       I know it is common for persons involved in large-scale drug trafficking to maintain
         evidence pertaining to their obtaining, secreting, transfer, concealment and/or
         expenditure of drug proceeds, such as currency, financial instruments, precious
         metals and gemstones, jewelry, books, records of real estate transactions, bank
         statements and records, passbooks, money drafts, letters of credit, money orders,
         bank drafts, cashier’s checks, bank checks, safe deposit box keys and money
         wrappers. These items are maintained by the traffickers within residences,
         businesses or other locations over which they maintain dominion and control;

j.       I know large-scale drug traffickers often use electronic equipment such as
         telephones (land-lines and cell phones), pagers, computers, telex machines,
         facsimile machines, currency counting machines and telephone answering
         machines to generate, transfer, count, record and/or store the information described
         in the items above, as well as conduct drug trafficking activities;

k.       I know when drug traffickers amass large proceeds from the sale of drugs, the drug
         traffickers attempt to legitimize these profits through money laundering activities.
         To accomplish these goals, drug traffickers utilize the following methods,
         including, but not limited to: domestic and international banks and their attendant
         services, securities brokers, professionals such as attorneys and accountants,
         casinos, real estate, shell corporations and business fronts and otherwise legitimate
         businesses which generate large quantities of currency;

l.       I know drug traffickers commonly maintain addresses or telephone numbers in
         books or papers which reflect names, addresses and/or telephone numbers of their
         associates in the trafficking organization;

m.       I know drug traffickers take or cause to be taken photographs of themselves; their
         associates, their property and their drugs. These traffickers usually maintain these
         photographs in their possession; and


                                            3

     Case 2:21-mj-00349-SCD Filed 02/26/21 Page 6 of 18 Document 1
       n.       I know a “controlled buy” (and/or controlled contact) is a law enforcement
                operation in which an informant purchases drugs from a target. The operation is
                conducted using surveillance, usually audio and video taping equipment, and pre-
                recorded buy money. When an informant is used, he/she is searched for
                contraband, weapons, and money before the operation. The informant is also wired
                with a concealed body recorder and monitoring device. When the transaction is
                completed, the informant meets case agents at a pre-determined meet location and
                gives the purchased drugs and the recording/monitoring equipment to the case
                agents. The informant is again searched for contraband, weapons, and money.
                Additionally, all telephone calls made by the informant while under the direction
                and control of case agents are recorded.

       6.       In addition, during the course of such residential searches, I and other agents have

also found items of personal property that tend to identify the person(s) in residence, occupancy,

control, or ownership of the subject premises. Such identification evidence is typical of the articles

people commonly maintain in their residences, such as canceled mail, deeds, leases, rental

agreements, photographs, personal telephone books, diaries, utility and telephone bills, statements,

identification documents, and keys.

II.    PURPOSE OF AFFIDAVIT

       7.       This affidavit is being submitted in support of a criminal complaint for David

Valdez, for conspiracy to distribute cocaine, in violation of Title 21, United States Code, Sections

841(a)(1) and 846.

       8.       The statements in this affidavit are based on my personal knowledge, and on

information I have received from other law enforcement personnel and from persons with

knowledge regarding relevant facts. Because this affidavit is being submitted for the limited

purpose of securing a criminal complaint, I have not included each and every fact known to me

concerning this investigation. I have set forth only those facts that I believe are necessary to

establish probable cause to believe that in the State and Eastern District of Wisconsin, and

elsewhere Arturo GUZMAN, Lorenzo GUZMAN, David RAMIREZ, Ricardo VALDEZ and


                                                  4

            Case 2:21-mj-00349-SCD Filed 02/26/21 Page 7 of 18 Document 1
others knowingly conspired with each other, and others known and unknown, to possess with the

intent to distribute and distribute cocaine, a Schedule I controlled substance, all in violation of

Title 21, United States Code, Sections 841 (a)(1) and 846.


II.    PROBABLE CAUSE

       8.       Since September 2017, case agents have been investigating the drug trafficking and

money laundering activities of Arturo GUZMAN, Lorenzo GUZMAN, David RAMIREZ, Ricardo

VALDEZ and others. 1 Based on information from confidential sources, case agents identified the

GUZMAN DTO as an organization that coordinates the transportation of cocaine, heroin, and

methamphetamine from Mexico to Milwaukee, Wisconsin, as well as drug proceeds from the

Milwaukee, Wisconsin, area to Chicago, Illinois, where it is believed to be wired to unknown bank

accounts or bulk cash smuggled directly to unknown sources of supply based in Mexico.

       9.       In early March 2019, case agents met with a confidential source (“CS-1”) in

Milwaukee, WI. CS-1 stated David RAMIREZ is a runner for a family-run operation. According

to CS-1, RAMIREZ’s family members, including Arturo and Lorenzo GUZMAN (GUZMAN

DTO), are involved in a large-scale cocaine, heroin, and methamphetamine trafficking

organization in Milwaukee. CS-1 further stated s/he has purchased distribution quantities of

cocaine from RAMIREZ in the past.

       10.      Case agents believe that CS-1’s information is credible and reliable for the

following reasons. First, CS-1 has given case agents detailed and corroborated information

concerning numerous individuals involved in drug trafficking and money laundering, which case



1
 Throughout this affidavit, reference will be made to case agents. Case agents are those federal,
state, and local law enforcement officers who have directly participated in this investigation, and
with whom your affiant has had regular contact regarding this investigation.

                                                5

            Case 2:21-mj-00349-SCD Filed 02/26/21 Page 8 of 18 Document 1
agents have independently verified. CS-1 has provided information against CS-1’s penal interest

in that CS-1 has admitted his/her involvement in drug trafficking activities in the past. CS-1 is

cooperating with case agents in hope for favorable consideration regarding a State of Wisconsin

criminal drug case. The case was later dismissed. Finally, CS-1 has had an adequate opportunity

to directly observe the events discussed and has heard conversations directly from the individuals

discussed herein. CS-1 has a misdemeanor conviction for endangering safety while armed with

controlled substances in s/he blood.

        11.    Case agents queried various law enforcement databases regarding the GUZMAN

DTO members and discovered that going back to at least 2010, multiple co-conspirators have been

found in possession of controlled substances, including cocaine and heroin, as well as bulk

currency. For example, based on law enforcement databases, case agents learned that Arturo

GUZMAN was arrested in Philadelphia, Pennsylvania in 2010.               On December 7, 2010,

Philadelphia Police Department Officers conducted a traffic stop of a Nissan Armada. Arturo

GUZMAN was located in the rear driver’s side of the vehicle. Officers recovered an object

wrapped in plastic that field-tested positive for the presence of heroin. Pursuant to the execution

of a search warrant, officers recovered two rectangular bricks containing a white powdery

substance, which field-tested positive for the presence of cocaine. In total, officers seized

approximately 200 grams of heroin and approximately one kilogram of cocaine.                Arturo

GUZMAN was convicted and sentenced to 120 months’ imprisonment.

       A. Purchases of Cocaine and Heroin from David RAMIREZ

       12.     In early March 2019, at the direction of case agents, CS-1 set up a controlled buy

of cocaine from David RAMIREZ. On this date, case agents observed RAMIREZ exit his

residence at 7001 West Bennett Avenue, Milwaukee, Wisconsin, enter a yellow Nissan 350Z, and



                                                6

         Case 2:21-mj-00349-SCD Filed 02/26/21 Page 9 of 18 Document 1
leave the area. Case agents observed RAMIREZ meet with CS-1 in Milwaukee, Wisconsin, to

conduct the transaction.

       13.     Case agents followed CS-1 directly to a predetermined location where CS-1 gave

agents a vacuum-sealed bag containing a large amount of suspected cocaine weighing over 100

grams. The cocaine later tested positive for the presence of cocaine and methamphetamine. CS-1

positively identified RAMIREZ as the person who provided the CS with cocaine. Case agents

also positively identified RAMIREZ from his State of Wisconsin driver’s license photograph.

       14.     Over the next few months, case agents conducted three additional controlled buys

of cocaine from RAMIREZ. In each occasion, CS-1 received a large amount of suspected cocaine

weighing over 100 grams.

       15.     In December 2019, at the direction of case agents, the CS set up a controlled buy

of heroin from David RAMIREZ. On this date, case agents observed RAMIREZ exit his residence

at 7001 West Bennett Avenue, Milwaukee, Wisconsin, enter a blue Mercedes sedan, and leave the

area. Case agents observed RAMIREZ meet with CS-1 in Milwaukee, Wisconsin, to conduct the

transaction and later return to his residence

       16.     Case agents followed CS-1 directly to a predetermined location where CS-1 gave

agents a vacuum-sealed bag containing a large amount of suspected heroin weighing over 100

grams. The heroin later field tested positive for the presence of heroin.

       B. Anonymous DEA Tip


       17.     On March 26, 2019, at 1:53 p.m., DEA received an anonymous tip via the DEA.gov

website, stating, "cocaine ring marijuana and lsd angel lezama lenny maria moves alot of cash and

drugs had treated (threatened) if i say anything attic is where most of the cocaine and money is

firearms and other gang members on premesis they also bring stolen cars from chicago to


                                                7

         Case 2:21-mj-00349-SCD Filed 02/26/21 Page 10 of 18 Document 1
milwaukee and travel to chicago for other drugs". The location the tipster reported was 1913 S

Layton Blvd upper, Milwaukee.

        18.   Case agents are aware 1913 South Layton Boulevard does not exist. However, case

agents believe 1919 South Layton Boulevard, Milwaukee is part of the GUZMAN DTO. A search

of City of Milwaukee property records indicate 1917/1919 South Layton Boulevard is owned by

Jerman Ruiz, a frequent contact of Arturo GUZMAN.

        19.   On March 27, 2019, case agents conducted surveillance at 1919 South Layton

Boulevard.    At 9:00 a.m., case agents observed a white Ford Transit Van, Wisconsin license

plate NA8743, parked in the alleyway between South Layton Boulevard and South 28th Street.

The vehicle is registered to Ideal Group LLC at 3008 S. 8th St, Milwaukee, WI. The white van

was parked along the rear garage for 1917/1919 South Layton Boulevard. At 9:35 a.m., case

agents observed Ricardo VALDEZ, wearing glasses, a black shirt, black vest and blue jeans carry

a large duffel bag and put it in the back of the white van. VALDEZ left the area driving the white

van and was followed to another residence, 10531 West Oklahoma Avenue, Milwaukee, that case

agents believe it used as another stash location. At 10:32 a.m., case agents observed VALDEZ

and an unknown Hispanic male retrieve several large duffle bags from the white van and bring

them into the residence. At 10:51 a.m., VALDEZ and the unknown Hispanic male re-entered the

white van and left driving eastbound on Oklahoma. Based on their training and experience, and

the investigation to date, case agents believe the GUZMAN DTO was aware of the anonymous

tip and moved drugs and currency to another location.

       C. Milwaukee Surveillance

        20.   On May 20, 2019, case agents conducted surveillance of David RAMIREZ. At

1:09 p.m., case agents observed RAMIREZ driving a yellow Nissan 350Z park on West Grant



                                               8

        Case 2:21-mj-00349-SCD Filed 02/26/21 Page 11 of 18 Document 1
Street, just west of South Muskego Avenue. At 1:22 p.m., the court authorized pen register trap

and trace showed an outgoing call from RAMIREZ’s (773) 876-9342 to (414) 888-9816. At 1:25

p.m., case agents observed RAMIREZ move the yellow Nissan 350Z to a parking spot in front of

a store at 2194 West Muskego Avenue, Milwaukee, Wisconsin, a commercial building belonging

to Smart Drywall, LLC, which is owned by Arturo GUZMAN. At 1:26 p.m., case agents observed

Ricardo VALDEZ cross Muskego Avenue and walk up to RAMIREZ in front of 2194 West

Muskego Avenue. Case agents observed VALDEZ unlock the white security gate at 2194 and

enter the property. RAMIREZ waited out front. At 1:32 p.m., Arturo GUZMAN arrived at the

business. GUZMAN and RAMIREZ then entered the property at 2194. Based on their training

and experience, and the investigation to date, case agents believe that RAMIREZ used (773) 876-

9342 to call VALDEZ (414) 888-9816 and advise VALDEZ that he had arrived at 2194 West

Muskego Avenue.

        21.    On May 21, 2019, case agents conducted surveillance at 2194 South Muskego

Avenue, Milwaukee. At 1:01 p.m., case agents observed RAMIREZ park his previously observed

yellow Nissan 350Z on South Muskego Avenue, in the vicinity of 2194. At 1:58 p.m., case agents

observed Arturo GUZMAN arrive at the building. GUZMAN, RAMIREZ and an unidentified

Hispanic met and went inside the building. At 2:26 p.m., case agents observed a gold Chevy

Impala, WI registration ABJ6332, park on South Muskego Avenue in front of the building. Case

agents observed Ricardo VALDEZ, wearing a black jacket with white hood, exit the passenger

side and a co-conspirator, wearing a brown jacket and jeans, exit the driver's side of the Impala.

VALDEZ exited the Impala with a box and went inside the building. The co-conspirator met with

GUZMAN and retrieved several boxes from the trunk of the Impala and went inside the building.

        22.    At 2:27 p.m., case agents observed RAMIREZ, carrying a black laptop style bag,



                                                9

        Case 2:21-mj-00349-SCD Filed 02/26/21 Page 12 of 18 Document 1
exit the building and put the bag in the trunk of his yellow Nissan 350Z. At 2:28 p.m., RAMIREZ

left the area driving northbound on South Muskego Avenue. Agent followed RAMIREZ and

observed RAMIREZ meet with a known drug customer.

        23.    At 2:40 p.m., case agents observed VALDEZ in front of the building at 2194 South

Muskego Avenue. At the same time, case agents placed an undercover call to (414) 888-9816.

Case agents observed VALDEZ retrieve a cellphone from his pocket, look at the phone, and

answer it. The UC agent heard three rings, and then a male answer the phone and hung up. Case

agents believe (414) 888-9816 is used by VALDEZ because the phone number previously was in

contact with RAMIREZ’s prior telephone, (773) 876-9342, on May 20, 2019 when RAMIREZ

was waiting to enter the building at 2194 West Muskego Avenue, Milwaukee. Furthermore, the

phone is subscribed to “Company Phone” at “5919 s 54th st Milwaukee WI 53219.” Case agents

are aware that Ideal Group is located at 1959 South 54th Street, Milwaukee, Wisconsin. Based

on these observations, case agents believe VALDEZ was using (414) 888-9816 at that time.

       D. Search Warrant of the Residence of David RAMIREZ

        24.    On May 26, 2020, the Honorable Judge William E. Duffin, United States

Magistrate Judge in the Eastern District of Wisconsin, signed a search warrant authorizing the

search of 7001 W. Bennett Ave, Milwaukee, WI, the residence of David RAMIREZ.

        25.    On May 27, 2020, at approximately 6:03 a.m., case agents served the warrant at

RAMIREZ’s residence. RAMIREZ was present at the location and arrested by agents. During a

search of the residence, agents seized $58,249 US currency, 870 grams of suspected marijuana,

108 cartridges of cannabis oil, 1.68 grams of suspected cocaine, six firearms and other items.

        26.    On June 16, 2020, a grand jury in this district returned an indictment charging

RAMIREZ with conspiracy to distribute heroin and cocaine, in violation of 21 U.S.C. §§ 841(a)(1),



                                               10

        Case 2:21-mj-00349-SCD Filed 02/26/21 Page 13 of 18 Document 1
(b)(1)(A), and 846, and 18 U.S.C. § 2, and possession of firearms in furtherance of drug trafficking,

in violation of 18 U.S.C. § 924(c)(1)(A)(i).

       E. CS-2 and Controlled Purchases from Ricardo VALDEZ

        27.    In January 2020, case agents met with CS-2 in Milwaukee, WI, regarding the drug

trafficking activities of Ricardo VALDEZ. CS-2 stated s/he first met "Alain" in October or

November 2019. CS-2 was shown a photograph of Ricardo VALDEZ, and positively identified

him as "Alain". CS-2 stated VALDEZ used to live in the area of South 27th Street and West

Burnham Avenue, but have since moved to the upper apartment at 1561 W. Windlake Ave,

Milwaukee, WI. CS-2 stated VALDEZ would often drive a blue Ford Transit Van.

        28.    CS-2 stated s/he has done 10-15 drug deals with VALDEZ, all occurring in

VALDEZ's apartment at 1561 W. Windlake. CS-2 purchased between 1/2 ounce - 1 ounce of

cocaine each time as $600 per 1/2 ounce. CS-2 stated s/he was also offered samples of heroin and

crystal methamphetamine from VALDEZ but did not accept them.

       29.     Case agents believe that CS-2’s information is credible and reliable for the

following reasons. First, CS-2 has given case agents detailed and corroborated information

concerning numerous individuals involved in drug trafficking, which case agents have

independently verified. CS-2 has conducted more than five supervised controlled narcotics

buys. CS-2 has worked with Law Enforcement providing information that led to a residential

search warrant, the arrest of two individuals and the recovery of narcotics and firearms further

leading to charges filed in State of Wisconsin Circuit Court, case pending. CS-2 has provided

information against CS-2’s penal interest in that CS-2 has admitted his/her involvement in drug

trafficking activities in the past. CS-2 is cooperating with case agents in hope for favorable

consideration regarding a State of Wisconsin criminal drug case which has since resolved with a



                                                 11

         Case 2:21-mj-00349-SCD Filed 02/26/21 Page 14 of 18 Document 1
guilty plea and time served. CS-2 is now cooperating, working with and providing information to

law enforcement for monetary gain. Finally, CS-2 has had an adequate opportunity to directly

observe the events discussed and has heard conversations directly from the individuals discussed

herein. CS-2 has a criminal felony convictions for possession with the intent to deliver heroin,

second subsequent offense, Maintain drug trafficking place, vehicle operator flee/elude officer.

        30.    On January 21, 2020, at the direction of case agents, CS-2 set up a controlled buy

of cocaine from Ricardo VALDEZ. CS-2 went to 1561 W. Windlake Avenue, Milwaukee, WI,

and purchased approximately 14.10 grams of suspected cocaine directly from VALDEZ. The

suspected cocaine later field tested positive for the presence of cocaine.

        31.    On March 31, 2020, at the direction of case agents, CS-2 set up a controlled buy of

cocaine from Ricardo VALDEZ. CS-2 went to 1561 W. Windlake Avenue, Milwaukee, WI, and

purchased approximately 27.94 grams of suspected cocaine directly from VALDEZ.                The

suspected cocaine later field tested positive for the presence of cocaine.

        32.    On April 15, 2020, at the direction of case agents, CS-2 set up a controlled buy of

cocaine from Ricardo VALDEZ. CS-2 went to 1561 W. Windlake Avenue, Milwaukee, WI, and

purchased approximately 27.72 grams of suspected cocaine directly from VALDEZ.                The

suspected cocaine later field tested positive for the presence of cocaine.

        33.    On July 6, 2020, at the direction of case agents, CS-2 set up a controlled buy of

Oxycodone pills from Ricardo VALDEZ. CS-2 was directed to the alleyway between South 27th

St and South 28 th Street, between West Burnham Street and West Rogers Street, and purchased 50

suspected Oxycodone pills directly from VALDEZ in a vehicle. Case agents are aware that this

alleyway is directly behind 1919 S. Layton Blvd, the location of the aforementioned DEA tip.

       F. Cooperating Defendant Information



                                                12

         Case 2:21-mj-00349-SCD Filed 02/26/21 Page 15 of 18 Document 1
        34.   In August 2020, case agents debriefed a cooperating defendant (CD-1) regarding

the drug trafficking activities of the GUZMAN DTO. CD-1 stated Arturo and Lorenzo GUZMAN

were involved a large scale cocaine and heroin trafficking organization in Milwaukee, WI. CD-1

stated s/he was directed by both Arturo GUZMAN and Lorenzo GUZMAN, and assist in the

transportation and distribution of cocaine and heroin in Wisconsin and Illinois. CD-1 positively

identified a photograph of VALDEZ as “Alain,” and stated he is possibly a cousin of the

GUZMAN’s and does errands for them, including being a courier of drugs and money.

        35.   In November 2020, case agents debriefed a cooperating defendant (CD-2)

regarding the drug trafficking activities of the GUZMAN DTO. CD-2 admitted that s/he was

previously a courier for the GUZMAN DTO and would transport cocaine from Chicago to

Milwaukee on behalf of both Lorenzo GUZMAN and Arturo GUZMAN. CD-2 stated in around

2017-2018, s/he would drive the cocaine to a house located at South 8 th Street and West Manitoba

Street in Milwaukee that the GUZMANs owned. CD-2 stated at that time Arturo GUZMAN lived

in the upper unit of the residence and would store cocaine in the closet. CD-2 stated GUZMAN’s

sister and David RAMIREZ lived the lower unit of the residence. CD-2 also positively identified

a photograph of VALDEZ and stated he is a courier for the GUZMAN DTO. Based on their

training and experience, and the investigation to date, case agents believe that GUZMAN was

living at 3008A South 8 th Street, Milwaukee, Wisconsin.

       G. Recent Controlled Purchase from VALDEZ

        36.   In February 2021, case agents again met with CS-2. CS-2 stated s/he had recently

been in contact with Ricardo VALDEZ via text message from telephone number (414) 239-1829.

CS-2 stated VALDEZ offered the CS cocaine, at a price of $1500 per ounce. VALDEZ told CS-

2 he is currently living in the area of South 8 th Street and West Manitoba Street in Milwaukee.



                                               13

        Case 2:21-mj-00349-SCD Filed 02/26/21 Page 16 of 18 Document 1
Based on their training and experience, and the investigation to date, case agents believe that

VALDEZ is living at 3008A South 8 th Street, Milwaukee, Wisconsin.

        37.      According to publicly available property records, 3008 South 8 th Street,

Milwaukee, Wisconsin is a duplex owned by Lorenzo GUZMAN. Lorenzo GUZMAN purchased

3008A South 8 th Street, Milwaukee, Wisconsin from Arturo GUZMAN, who had owned the

property since 2008.

        38.      On February 24, 2021, case agents directed CS-2 to conduct a controlled purchase

of cocaine from VALDEZ. CS-2 contacted VALDEZ via text message and VALDEZ directed the

CS to come to the area of South 8 th Street and West Manitoba Street in Milwaukee. At 2:28 p.m.,

CS-2 arrived at the intersection and called VALDEZ. VALDEZ told the CS his address was

3008A South 8 th Street, Milwaukee, Wisconsin. CS-2 walked along the south side of the

residence and entered the rear door facing east. CS-2 met with VALDEZ and walked upstairs to

the upper unit, 3008A South 8 th Street, Milwaukee, Wisconsin. VALDEZ led CS-2 to the

kitchen of the residence. In the kitchen, VALDEZ gave CS-2 several plastic baggies containing

suspected cocaine. CS-2 weighed the cocaine, and found it to be short of the agreed amount of 2

ounces. CS-2 observed VALDEZ retrieve more suspected cocaine from a kitchen cabinet and give

it to the CS. CS-2 handed VALDEZ $2,840 in pre-recorded U.S. currency. CS-2 then departed

the residence.

        39.      Case agents followed CS-2 directly to a predetermined location where CS-2 gave

agents a plastic bag containing suspected cocaine weighing approximately 59.5 grams. The

suspected cocaine later field tested positive for the presence of cocaine. CS-2 told case agents that

s/he observed approximately a half kilogram of cocaine in the kitchen cabinet of 3008A South 8th

Street, Milwaukee, Wisconsin. Case agents reviewed the recording of the controlled buy and



                                                 14

         Case 2:21-mj-00349-SCD Filed 02/26/21 Page 17 of 18 Document 1
determined that it is consistent with CS-2’s version of events.

       H. Search Warrant at 3008A South 8 th Street, Milwaukee, Wisconsin

        40.    On February 25, 2021, the Honorable Stephen Dries, United States Magistrate

Judge, issued a search warrant for 3008A South 8 th Street, Milwaukee, Wisconsin.

        41.    On February 26, 2021, case agents executed the search warrant at 3008A South 8th

Street, Milwaukee, Wisconsin. Case agents recovered 3.9 grams of suspected heroin and 27.7

grams of suspected marijuana in the kitchen cabinet. Case agents also recovered approximately

$2,700 U.S. currency comprised of 41 bills. Review of DEA records reflects that 38 bills, were

pre-recorded law enforcement funds.

        42.    After being advised of and waiving his rights, Valdez admitted to distributing 2

ounces of a controlled substance to CS-2 on February 25, 2021. He also admitted to selling

cocaine. However, Valdez stated that the substance was heroin. Case agents have sent the

controlled substance to the DEA North Central laboratory and are awaiting the results. Finally,

Valdez admitted to being a citizen of Mexico and being present in the United States illegally.


IV.    CONCLUSION

       43.     Based on the facts contained within this affidavit, I believe that probable cause

exists to believe that in the State and Eastern District of Wisconsin, and elsewhere David

RAMIREZ, Arturo GUZMAN, Lorenzo GUZMAN, David RAMIREZ, Ricardo VALDEZ and

others knowingly conspired with each other, and others known and unknown, to possess with the

intent to distribute and distribute cocaine, a Schedule I controlled substance, all in violation of

Title 21, United States Code, Sections 841 (a)(1) and 846.




                                                15

        Case 2:21-mj-00349-SCD Filed 02/26/21 Page 18 of 18 Document 1
